Name: 91/449/EEC: Commission Decision of 26 July 1991 laying down the specimen animal health certificates in respect of meat products imported from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  foodstuff;  tariff policy
 Date Published: 1991-08-29

 Avis juridique important|31991D044991/449/EEC: Commission Decision of 26 July 1991 laying down the specimen animal health certificates in respect of meat products imported from third countries Official Journal L 240 , 29/08/1991 P. 0028 - 0035 Finnish special edition: Chapter 3 Volume 38 P. 0164 Swedish special edition: Chapter 3 Volume 38 P. 0164 COMMISSION DECISION of 26 July 1991 laying down the specimen animal health certificates in respect of meat products imported from third countries (91/449/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/266/EEC (2), and in particular Articles 21a and 22 thereof, Whereas Council Decision 79/542/EEC (3), as amended by Commission Decision 91/360/EEC (4), draws up a list of third countries from which the Member States authorize imports of bovine animals, swine, fresh meat and meat products; Whereas it is necessary to lay down animal health conditions required for imports of meat products from those third countries; Whereas the categories of meat products that may be imported from third countries depends on the health situation of the country of manufacture; whereas, in order to be able to be imported, certain meat products must have been subjected to a particular treatment; Whereas certain third countries appearing on the abovementioned list are only to be authorized for imports of meat products which have been subjected to a complete heat treatment; Whereas, however, certain Member States import meat products from these countries, and it is necessary to authorize direct import of these products to the Member States concerned until the Commission has carried out a veterinary mission; Whereas, in general, certain categories of meat products can be imported into the Community; whereas it is necessary to lay down the treatments and certificates required to import these products from the exporting third country; whereas, however, under the procedure laid down in Article 29 of Directive 72/462/EEC, other types of treatment may be allowed on a case-by-case basis according to the animal health situation prevailing in the exporting country; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize imports of the following categories of meat products: (a) meat products other than those described in (b) conforming to the requirements laid down in the specimen animal health certificate in Annex A. This certificate must accompany the consignments of meat products coming from the third country or parts of third countries listed in the second part of Annex A, until specific animal health conditions and veterinary certification have been laid down by Commission decisions, following a mission to each country; (b) meat products which have undergone a heat treatment in a hermetically sealed container to a Fo value of three or more conforming to the requirements laid down in the specimen animal health certificate in Annex B. This certificate must accompany the consignment of meat products coming from those third countries listed in the second part of Annex B, until specific animal health conditions and veterinary certification have been laid down by Commission decisions, following a mission to each country. 2. However, Member States shall authorize the import from certain countries listed in the second part of Annex C, meat products which have been cooked to a centre temperature of at least 80 °C conforming to the requirements laid down in the animal health certificate in Annex C. This certificate must accompany the consignment, until specific animal health conditions and veterinary certification have been laid down by Commission decisions, following a mission to each country. 3. Member States shall not authorize the import of categories of meat products other than those mentioned in paragraphs 1 and 2. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 134, 29. 5. 1991, p. 45. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 195, 18. 7. 1991, p. 43. ANNEX A PART I SPECIMEN ANIMAL HEALTH CERTIFICATE for meat products (1) other than those that have undergone a heat treatment in a hermetically sealed container to a Fo value of three or more intended for consignment to the European Economic Community Country of destination: No: (2) (Name of EEC Member State) Reference number of the public health certificate: Exporting country: (see list at Part II of Annex A) Ministry: Department: Reference (2): I. Identification of meat products Nature of meat products: (Animal species) Nature of pieces: Nature of packaging: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the meat products described above have been prepared from fresh meat: either - satisfying the animal health requirements laid down in Articles 14, 15 and 16 of Directive 72/462/EEC and are in accordance with Commission Decision ../...EEC (4) (5), or - originating in a Member State of the European Economic Community and satisfying the requirements of Article 21a paragraph 1 second indent of the Directive 72/462/EEC (2). Done at , (Place) on (Date) SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) PART II List of countries approved to use the model animal health certificate at Part I of Annex A Australia Austria Bulgaria Canada Czechoslovakia Finland Hungary New Zealand Norway Poland Romania Sweden Switzerland United States of America Yugoslavia (1) Optional. (2) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (1) Meat products within the meaning of Directive 77/99/EEC. (2) Optional. (3) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (4) Insert current animal health Commission Decision for fresh meat for the originating country concerned. (5) Delete as appropriate. ANNEX B PART I SPECIMEN ANIMAL HEALTH CERTIFICATE for meat products which have undergone a heat treatment in hermetically sealed containers to a Fo value of three or more intended for consignment to the European Economic Community Country of destination: No: (1) (Name of EEC Member State) Reference number of the public health certificate: Exporting country: (see list at Part II of Annex B) Ministry: Department: Reference (2): I. Identification of meat products Nature of meat products: (Animal species) Nature of pieces: Nature of packaging: Number of pieces or packages: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the meat products described above: (a) meet the requirements of Article 21a (2) of Directive 72/462/EEC and (b) have been treated in a hermetically sealed container to a Fo vlue of three or more. Done at , (Place) on (Date) SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) PART II List of countries approved to use the model animal health certificate at Part I of Annex B Argentina Australia Austria Botswana Brazil Bulgaria Canada Chile China, People's Republic of Colombia Cyprus Czechoslovakia Ethiopia Finland Hong Kong Hungary Iceland India Israel Kenya Madagascar Mauritius Morocco Namibia New Zealand Norway Paraguay Poland Romania Singapore South Africa Swaziland Sweden Switzerland Thailand Tunisia United States of America Uruguay Union of Soviet Socialist Republics Yugoslavia Zimbabwe (1) Optional. (2) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C PART I SPECIMEN ANIMAL HEALTH CERTIFICATE for meat products which are cooked to a centre temperature of at least 80 ° C intended for consignment to the European Economic Community Country of destination: No: (1) (Name of EEC Member State) Reference number of the public health certificate: Exporting country: (see list at Part II of Annex C) Ministry: Department: Reference (1): I. Identification of meat products Nature of meat products: (Animal species) Nature of pieces: Nature of packaging: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the meat products described above: (a) meet the requirements of Article 21a (2) last sentence, of Directive 72/462/EEC, and (b) have undergone heat treatment so that a centre temperature of least 80 ° C has been achieved; 2. after heat treatment all precautions to avoid recontamination have been taken. Done at , (Place) on (Date) SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) PART II List of countries approved to use model animal health certificate at Part I of Annex CA Argentina Brazil Cyprus Paraguay Uruguay